999 F.2d 539
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Audrey Mae FELLOWS, Petitioner-Appellant,v.James MONTGOMERY, Director, Immigration and NaturalizationService Respondent-Appellee.
No. 93-1652.
United States Court of Appeals, Sixth Circuit.
July 9, 1993.

1
Before RYAN and BOGGS, Circuit Judges;  and ECHOLS, District Judge.*

ORDER

2
The petitioner, Audrey May Fellows (Fellows) appeals a district court order denying her petition for a writ of habeas corpus.   Fellows was orginally ordered deported on November 8, 1991, and is currently in the custody of the Immigration and Naturalization Service (INS).   In the present case, Fellows has filed a petition requesting habeas relief from this court and a motion for a temporary restraining order staying her deportation.   On May 14, 1993, a temporary stay of deportation was entered pending consideration by a three-judge panel.   The INS has filed a response in opposition to a stay.


3
In her petition for habeas relief filed in the district court, Fellows sought to have her deportation stayed pending disposition of her appeal before the Board of Immigration Appeals (the BIA).   She requests the same relief in her habeas petition before this court and in her motion for a temporary restraining order.   The court notes, however, that Fellows no longer has an appeal pending before the BIA.   On June 14, 1993, the BIA filed a decision denying Fellows' application to reopen her case and dismissing her appeal.   Fellows has filed a petition for review of the BIA's decision and that petition is docketed in this court as Case No. 93-3668.


4
The relief that Fellows is seeking--a stay of deportation pending disposition of her appeal before the BIA--can no longer be effected by virtue of the BIA's June 14 decision.   Insofar as no case or controversy remains, this case is moot.   See Thomas Sysco Food Services v. Martin, 983 F.2d 60, 62 (6th Cir.1993);   Ortez v. Chandler, 845 F.2d 573, 575 (5th Cir.1988).


5
This case is therefore remanded to the district court with instructions to vacate the court's May 3, 1993 order denying habeas relief and to dismiss the habeas petition as moot.   It is ORDERED that the temporary stay is lifted.   It is further ORDERED that the habeas petition filed in this court and the motion for a temporary restraining order are denied as moot.



*
 The Honorable Robert L. Echols, U.S. District Judge for the Middle District of Tennessee, sitting by designation